Citation Nr: 1714548	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos and mustard gas.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The current agency of original jurisdiction (AOJ) is the VA RO in Muskogee, Oklahoma.  A claim for service connection for PTSD and to reopen service connection for a respiratory disorder was received in August 2007.  The August 2008 rating decision denied service connection for PTSD and declined to reopen service connection for a respiratory disorder.  

In February 2011, the Board denied service connection for a psychiatric disorder, to include PTSD and anxiety, reopened service connection for a respiratory disorder, and remanded the issue of service connection for a respiratory disorder for further development.  The Veteran appealed the Board's decision to the Veterans Claims Court.  In September 2011, the Court vacated the Board's February 2011 decision pursuant to a Joint Motion for Remand to the extent that it denied service connection for an acquired psychiatric disorder.  

In January 2012, July 2012, September 2014, and March 2016, the Board remanded the issues on appeal for additional development.  With respect to the issue of service connection for an acquired psychiatric disorder, as discussed below, a July 2016 rating decision granted service connection for other specified trauma/stressor-related disorder with alcohol use disorder, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   

With respect to the issue of service connection for a respiratory disorder, pursuant to the July 2012 Board remand instructions, jurisdiction was transferred to the Muskogee RO for readjudication of the claim to include as due to exposure to asbestos and mustard gas.  See generally VA Manual, M21-1, IV.ii.1.F; see also 38 C.F.R. § 3.316(a) (2016).  Notice as to what is necessary to substantiate claims involving exposure to mustard gas and other chemical exposure was provided to the Veteran in June 2013.  

Following additional development to attempt to verify the reported exposure to mustard gas, the AOJ readjudicated the issue of service connection for a respiratory disorder and a supplemental statement of the case (SSOC) was issued in October 2015.  Pursuant to the March 2016 Board remand instructions, the AOJ requested all outstanding VA treatment records.  

The Veteran was afforded a VA examination in April 2016 to assist in determining the etiology of the claimed respiratory disorders.  The April 2016 VA examination report is thorough and adequate and in compliance with the Board's remand instructions.  As such, there has been substantial compliance with the Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

In April 2017, additional VA treatment records were associated with the claims file.  While the most recent SSOC dated in July 2016 does not include review of these records, such treatment records relate to the issue on appeal only to the extent that they reflect additional diagnoses of the currently-diagnosed chronic obstructive pulmonary disease (COPD) and emphysema - an aspect of the service connection appeal that is not disputed.  As such, the evidence is of no probative value with regard to the issue decided below, and the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance. 

In an August 2016 written statement, the Veteran claimed entitlement to "backpay" for the (service-connected) acquired psychiatric disorder and (nonservice-connected) respiratory disorder.  As this statement was received after March 24, 2015, if the Veteran intends to file a claim (such as for an earlier effective date or increased rating for the service-connected acquired psychiatric disorder), he should do so with specificity at the RO.  38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  


FINDINGS OF FACT

1.  During the pendency of this appeal, while on remand from the Board, the AOJ granted service connection for other specified trauma/stressor-related disorder with alcohol use disorder.

2.  The Veteran was exposed to asbestos during service but was not exposed to mustard gas.

3.  The currently-diagnosed COPD and emphysema manifested many years after service separation and are not causally or etiologically related to service, to include in-service exposure to asbestos. 


CONCLUSIONS OF LAW

1.  As to the issue of service connection for an acquired psychiatric disorder, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

2.  A respiratory disorder, to include COPD and emphysema, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303, 3.316 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013). In this case, none of the claims on appeal are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. As above, none of the claims on appeal are listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

An Acquired Psychiatric Disorder 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In July 2016, while on remand from the March 2016 Board decision, the AOJ granted service connection for other specified trauma/stressor-related disorder with alcohol use disorder, claimed as an acquired psychiatric disorder to include PTSD and anxiety, and assigned an initial 10 percent rating from August 2007 to April 2016, and a 50 percent rating since April 2016. 

Review of the July 2016 rating decision reflects that all of the Veteran's psychiatric symptomatology, and resultant level of social and occupational impairment, was evaluated in assigning the initial disability ratings.  As such action represents a complete grant of benefits sought on appeal with respect to this issue, there remain no questions of fact or law for the Board to decide on this issue; therefore, the appeal for service connection for an acquired psychiatric disorder has been rendered moot and is dismissed.  38 U.S.C.A. § 7104 (providing that the Board decides actual "questions in a matter"); Sabonis, 6 Vet. App. at 430.

Respiratory Disorders

In addition to the laws and regulations outlined above, claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Regulations provide that exposure to certain specified vesicant agents, such as mustard gas, during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  

Service connection will not be established under this section if the claimed condition is due to the claimant's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 

For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

The Veteran essentially contends that the claimed respiratory disorders are related to active service, specifically exposure to asbestos while working with upholstery that contained asbestos during service. In a January 2017 written statement, he reported being exposed to asbestos every day during service which caused post-service breathing problems.  In a November 2005 notice of disagreement, he asserted that it took 30 to 40 years for asbestos exposure to cause health problems and that in-service asbestos exposure caused his breathing problems.  He maintained that smoking was not the cause of the current respiratory disorders because he stopped smoking 23 years prior.    

The Veteran also alleges that he was exposed to mustard gas during service, either at the Marine Corps Recruiting depot (MCRD) in San Diego, California or at Camp Pendleton.  He reports exposure to mustard gas and other chemicals during bootcamp while training in a gas chamber and contends that this exposure caused the current respiratory disorders.  Additionally, he contends that smoking was promoted during service with cigarettes included in daily rations and that this contributed to his post-service respiratory disorders.  

Turning to the evidence of record, the Veteran has currently-diagnosed COPD and emphysema.  A March 2004 VA treatment record notes an impression of "likely COPD."  A September 2009 VA treatment record notes that he had been diagnosed with COPD and emphysema that he believed were caused by asbestos.  The March 2015 VA examiner noted that a recent CT scan revealed emphysema with pulmonary nodules.

With respect to the Veteran's smoking history, to the extent that tobacco use may be a causative factor in the development of the current COPD and emphysema, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  He is competent to report that he smoked tobacco products during service; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  He filed the current claim to reopen service connection in August 2007; therefore, this assertion is against the claim for service connection as it suggests a nonservice-related etiology for the respiratory disorders.

Next, the evidence weighs against a finding that the Veteran was exposed to mustard gas during service.  In a March 2005 written statement, he reported being exposed to mustard gas during service.  VA requires that claims for service connection based upon mustard gas exposure be processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or if a veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure. 

As noted above, the Veteran has been diagnosed as having both COPD and emphysema, disorders listed under 38 C.F.R. § 3.316(a)(2).  In this case, there is no documentation of exposure to mustard gas or Lewisite in the service treatment records.  Responses from the Department of Deference reflect that he could not be located in the Chemical Biological Warfare Exposure System database or the ChemBio, Mustard-Lewisite, or Project 112/SHAD databases.  See July 2014 Veterans Service History Review Checklist.  These responses fail to confirm the use of mustard gas by the Veteran's unit.  

The only evidence of record that the Veteran was exposed to mustard gas is his own statements.  These lay statements are outweighed by the other evidence of record, specifically information from official sources, which failed to show that he was exposed to mustard gas or that he was in any of the relevant databases.  Further, his contention that he had such exposure through training exercises during peacetime service in the early 1960s to be inconsistent with the circumstances of his service. 

In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  

As explained above, the record does not confirm exposure to mustard gas.  While a layperson can at times provide a diagnosis or even a nexus opinion, in the present case, a respiratory disability to include as due to exposure to mustard gas is a complex medical condition that would require laboratory and diagnostic testing to correctly diagnose. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

For these reasons, the weight of the evidence does not establish the Veteran's actual exposure to mustard gas in service.  Accordingly, the provisions of 38 C.F.R. § 3.316 do not apply to the present case as there is no proof that he sustained full body exposure to nitrogen or sulfur mustard or Lewisite.

With respect to the claim for service connection based on in-service asbestos exposure, the Board will assume that the Veteran was exposed to asbestos during service.  The DD Form 214 notes a military occupational specialty of reclamation and salvage man.  He reported that he was exposed to asbestos on a regular basis while working on upholstery that was filled in asbestos.  A December 2007 VA treatment record notes that the Veteran reported sweeping up asbestos from seat covers.  His contentions concerning asbestos exposure in service are consistent with his occupational specialty and the places, types, and circumstances of his service.  

Nonetheless, after reviewing all the lay and medical evidence, the weight of the evidence demonstrates that the currently-diagnosed COPD and emphysema are not related to active service, including to the asbestos exposure during service.  While the Veteran was exposed to asbestos during service, in-service asbestos exposure does not mandate that service connection be granted; rather, the in-service asbestos exposure must be shown to have at least as likely as not caused the current respiratory disorders.  

The service treatment records are negative for diagnosis or treatment for any lung or respiratory conditions.  The January 1966 service separation physical examination report notes that the Veterans lungs and chest were clinically normal and a chest X-ray was normal.

A November 2003 VA treatment record notes that the Veteran reported some shortness of breath on exertion.  A history of smoking five packs per day prior to cessation 12 years prior (i.e., 1991) was also noted.  A December 2003 VA treatment record notes that a chest X-ray revealed composite density diagnosed as emphysematous bullous.  A March 2004 VA treatment record notes an impression of "likely COPD." 

A June 2009 VA treatment record notes that the Veteran requested a statement that the COPD was more likely than not related to asbestos exposure, but no such opinion was provided.  An August 2009 VA treatment record notes no current, definitive CT evidence of prior asbestos exposure with no calcified or noncalcified pleural plague formation evident.  

A September 2009 VA treatment record notes that the Veteran had been diagnosed with COPD and emphysema that he believed were caused by asbestos.  The treatment record related that X-rays of the Veteran's lungs did not show anything and CT scan showed nodules on the lungs that should be watched.  The Veteran reported quitting smoking in the 1980s and that he did not think his lungs were affected by smoking because he used to run almost every day.  

The March 2011 VA examination report notes that the Veteran started smoking at age 14, smoked a half pack of cigarettes per day during service, at most smoked two packs of cigarettes per day, and quit smoking in 1980.  (As noted in the September 2014 Board remand, the March 2011 VA examination report is inadequate as to whether the claimed respiratory disorders were related to in-service asbestos exposure.)

At a March 2015 VA examination, the examiner noted that the service treatment records, including enlistment and separation physical examination reports, were silent for any respiratory condition, the Veteran had a history of tobacco use with an 85 year pack history, and diagnoses of COPD and emphysema.  The examiner opined that, although the Veteran experienced some degree of asbestos exposure during service, there is insufficient medical evidence to support a diagnosis of asbestosis or mesothelioma.  (As noted in the March 2016 Board remand, the March 2015 examiner did not provide a rationale for the opinion that the currently-diagnosed respiratory disorders were less likely than not caused by in-service asbestos exposure.)     

At the April 2016 VA examination, the Veteran reported worsening shortness of breath and that he quit smoking in 1988.  The examiner noted that the service treatment records are negative for diagnosis or treatment for any lung/respiratory conditions.  The examiner noted that, while 2003 VA treatment records notate "composite density is emphysematous bullous," an August 2009 chest CT was negative for report of any emphysematous changes.  The examiner noted that, because emphysema is defined by "abnormal and permanent enlargement of the airspaces distal to the terminal bronchioles that is accompanied by destruction of the airspace walls, without obvious fibrosis," the diagnosis of emphysema is made based on consistent imaging findings - in this case, documented by repeat chest CTs in March 2011 and September 2013.  The examiner noted that initial PFTs documented in an April 2006 VA treatment record are consistent with severe COPD with "likely COPD" noted as early as March 2004. 

The April 2016 examiner noted that the most important risk factor for COPD is cigarette smoking with the amount and duration of cigarette smoking contributing to disease severity.  The examiner noted that the Veteran's medical records document an 85 pack year smoking history that he discontinued in 1988.  The examiner opined that, even with consideration given to the Veteran's history of in-service asbestos exposure, the Veteran's smoking history alone was the most likely etiology of the currently-diagnosed COPD and emphysema based on medical data and clinical history.  The reasonable inference of this opinion is that the current respiratory disorders were not caused by service and are not related to an in-service event, injury, or disease, but rather are attributable to the Veteran's nonservice-connected tobacco use.  

The April 2016 examiner further noted that radiographic and spirometric test results lacked the pleural or interstitial lung changes and reduced DLCO-restrictive pattern consistent with asbestos-related lung disease.  The examiner noted that, while environmental exposures to dust, particular matter, organic antigens, and fumes have been suggested as possible risk factors for COPD, no causal relationship to date has been established between asbestos exposure and the development of COPD or emphysema.  The examiner opined that, taking into consideration an extensive smoking history, the single most commonly known risk factor for COPD and emphysema, versus exposure to asbestos, which is a risk for restrictive, not obstructive, lung disease, and in the absence of asbestos-related lung disease, the Veteran's COPD and emphysema were more likely than not caused by cigarette smoking and were unrelated to active service, including in-service asbestos exposure.   

The April 2016 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the current COPD and emphysema and had sufficient facts and data on which to base conclusions.  The Board finds the April 2016 VA examination report to be highly probative.

The Board has considered the Veteran's lay statements regarding a relationship between his respiratory disorders and service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Veteran has not contended that the COPD and emphysema are directly related to active service.  Rather he has consistently contended that he has respiratory disorders that were caused by in-service asbestos exposure or to the claimed mustard gas exposure.  Further, to the extent that his statements could be construed as a claim that he was exposed to generic chemicals during service, the service treatment records are absent for any notations of exposure to chemicals or treatment due to exposure to chemicals.  Nonetheless, even if he was exposed to various chemicals during active service, there is no competent and credible evidence of record relating that exposure to the currently-diagnosed respiratory disorders.     

The only evidence of record that the Veteran's respiratory disorders are in any way related to active service is his own lay assertions.  The etiology of the current COPD and emphysema is a complex medical etiological question involving internal and mostly unseen system processes unobservable by the Veteran that manifest in some general symptoms of breathing disorder that are common to many respiratory disorders.  The question of causation of COPD and emphysema involves knowledge of multiple other causes of COPD and emphysema so as to eliminate other etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service asbestos exposure (or other generic chemical exposures) and the respiratory disorders that developed after service separation, especially in this case where there is no diagnosis or treatment for symptoms for many years after service.  

Further, as noted above, VA regulations preclude service connection for a disability etiologically related to smoking, here, COPD and emphysema.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a lung disability resulting from such use.  The Veteran filed his claim in August 2007; therefore, any lung disability that resulted from his tobacco use during service is specifically excluded from service connection, which applies to the currently-diagnosed COPD and emphysema.

For the reasons discussed above, the weight of the evidence demonstrates that the currently-diagnosed COPD and emphysema were not incurred in or otherwise caused by active service, to include in service asbestos exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal is denied.  

Finally, with respect to the claims, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

As the appeal for service connection for an acquired psychiatric disorder is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

With respect to the issue of service connection for a respiratory disorder,  the RO provided notice to the Veteran in June 2008, prior to the initial adjudication of the claim in August 2008.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

Pursuant to the July 2012 Board remand instructions, notice of what was needed to substantiate a claim involving exposure to mustard gas and other chemical exposure was provided in June 2013.  The claim was readjudciated by the Muskogee RO and an SSOC was issued in October 2015.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.  Further, the AOJ properly developed the claim for service connection due to in-service full body exposure to mustard gas as required under VA Manual M21-1MR, IV F., including contacting the appropriate database repositories and notifying him of the same.   

The evidence of record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  A request for disability benefit records was sent to the SSA and a negative response was received in Jun 2007, indicating there were no medical records available.  A formal finding on the unavailability of SSA records was issued in July 2007 and the Veteran was notified of the same.  As such, VA has made every reasonable effort to obtain all records relevant to the issue decided herein.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) March 2011, March 2015, and April 2016.  The April 2016 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this issue.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, diagnosed current respiratory disorders, and provided opinions with supporting rationale.  

Further, because the evidence weighs against a finding that the Veteran was exposed to mustard gas during service, there is no reasonable possibility that an opinion regarding any connection between mustard gas exposure and the subsequent development of COPD or emphysema could aid in substantiating the claim for service connection for a respiratory disorder without being speculative. See Reonal v. Brown, 5 Vet. App. 458, 461(1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

Without credible evidence of in-service exposure to mustard gas, VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

For these reasons, the April 2016 VA examination report is adequate and a remand for an additional medical opinion is not warranted on the issue of service connection for a respiratory disorder. 

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


ORDER

The appeal for service connection for an acquired psychiatric disorder is dismissed.

Service connection for a respiratory disorder, to include COPD and emphysema, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


